Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the limitation of “applying a braking torque to the forward wheel so as to accelerate the vehicle in the opposite direction to the direction of travel” is not well defined, as if the vehicle is moving in the direction of the forward wheel, and a braking torque is applied to the forward wheel, the vehicle would flip over the forward wheel and therefore be accelerating in the same direction of travel. Therefore, by applying a braking torque to the forward wheel would not be able to physically accelerate the vehicle in the opposite direction of travel. For examination purposes, the limitation will be interpreted as the device having a braking torque and the vehicle then being able to drive in a reverse direction. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 17, 19, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erhart (U.S. 20160129355) 
Regarding claim 1, Erhart discloses A remote-control vehicle comprising:
a first wheel and a second wheel offset (Fig. 5, wheels 134 offset to longitudinal axis of vehicle) along the longitudinal axis of the vehicle, a device (Fig. 4 motor 130 provides torque to wheels) adapted to apply a torque to the first wheel, a sensor configured to monitor the pitch angle of the vehicle (Par. 32, sensors include gyro sensors to determine angular rate), and a control module (Par. 30, electronic speed control) configured to control the torque applied by the device (Par. 31, 33, vehicle controls motor torque to adjust pitch) to the first wheel in accordance with the monitored vehicle pitch angle so as to accelerate the vehicle 
Erhart discloses the remote control vehicle at an acute pitch angle (Fig. 2) and while Erhart does not explicitly disclose maintaining the vehicle pitch angle within a range of acute angles, as seen by Fig. 2 and Par. 31, 33 of Erhart which discloses using motor torque to control a pitch angle would be fully capable of maintaining the vehicle pitch angle within a range of acute angles and "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 (II)
	Therefore, it would have been obvious to modify Erhart to maintain the vehicle pitch angle to provide the feature of a desired operation of the remote controlled vehicle. 
	Regarding claim 2, Erhart discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Erhart discloses the control module (Par. 30, electronic speed control) is configured to adjust the torque applied to the first wheel (Par. 31, adjust motor torque applied to wheels ) and while Erhart does not explicitly disclose stabilize the vehicle pitch angle while causing the vehicle to accelerate, as seen by Fig. 2 and Par. 31, 33 of Erhart, Erhart discloses using motor torque to control a pitch angle would be fully capable of stabilizing the vehicle pitch angle and "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 (II)
	Therefore, it would have been obvious to modify Erhart to maintain the vehicle pitch angle to provide the feature of a desired operation of the remote controlled vehicle. 
Regarding claim 3, Erhart discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Erhart discloses the control module (Par. 30, electronic speed control) is configured to control the applied torque so as to raise the second wheel (Par. 31, adjust motor torque applied to wheels, Fig. 2, wheels are raised) and while Erhart does not explicitly disclose maintain an acute vehicle pitch angle while accelerating the vehicle, as seen by Fig. 2 and Par. 31, 33 of Erhart, Erhart discloses using motor torque to control a pitch angle would be fully capable of maintaining the vehicle pitch angle while accelerating the vehicle and "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 (II)
	Therefore, it would have been obvious to modify Erhart to maintain the vehicle pitch angle to provide the feature of a desired operation of the remote controlled vehicle. 
Regarding claim 4, Erhart discloses the claimed invention substantially as claimed, as set forth above in claim 3. 
Erhart discloses control module (Par. 30, electronic speed control)is configured to raise the second wheel (Par. 31, adjust motor torque applied to wheels, Fig. 2, wheels are raised) by controlling the applied torque to be sufficient to overcome the gravitational torque exerted on the first wheel by the vehicle so that the load borne by the second wheel is reduced such that the acceleration of the vehicle causes the second wheel to be raised ((Par. 31, adjust motor torque applied to wheels, see Fig. 2, second wheel is raised relative to first ) and further "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 (II)
	Therefore, it would have been obvious to modify Erhart to raise the second wheel to provide the feature of a desired operation of the remote controlled vehicle. 
Regarding claim 5, Erhart discloses the claimed invention substantially as claimed, as set forth above in claim 3. 
Erhart discloses control module (Par. 30, electronic speed control) and while Erhart does not explicitly disclose configured to maintain an acute vehicle pitch angle by adjusting the applied torque so as to counteract variations in the monitored pitch angle, as seen by Fig. 2 and Par. 31, 33 of Erhart, Erhart discloses using motor torque to control a pitch angle would be fully capable of maintaining the vehicle pitch angle by adjusting the applied torque and "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 (II)
	Therefore, it would have been obvious to modify Erhart to raise the second wheel to provide the feature of a desired operation of the remote controlled vehicle. 
Regarding claim 6, Erhart discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Erhart discloses control module (Par. 30, electronic speed control) and while Erhart does not explicitly disclose is configured to maintain the vehicle pitch angle within a range of acute angles such that the centre of mass of the vehicle is maintained within a range of positions horizontally offset from the rotational axis of the first wheel, as seen by Fig. 2 and Par. 31, 33 of Erhart, Erhart discloses using motor torque to control a pitch angle would be fully capable of maintaining the vehicle pitch angle, thereby inherently maintaining the center of mass of the vehicle horizontally offset and "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 (II)
	Therefore, it would have been obvious to modify Erhart to raise the second wheel to provide the feature of a desired operation of the remote controlled vehicle. 
Regarding claim 7, Erhart discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Erhart discloses wherein the first wheel is a forward wheel and the second wheel is a rear wheel (Fig. 17, has forward wheels and rear wheels 134), and wherein the device comprises a brake (Par. 28, application of brakes) adapted to apply a braking torque to the forward wheel so as to accelerate the vehicle in the opposite direction to the direction of travel (Par. 28, reverse throttling/acceleration can be applied to rotate wheels in opposite direction of the forward direction)
Regarding claim 8, Erhart discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Erhart discloses wherein the first wheel is a rear wheel and the second wheel is a forward wheel (Fig. 17, has forward wheels and rear wheels 134), and wherein the device comprises a motor adapted to apply a driving torque to the rear wheel so as to accelerate the vehicle in the same direction as the direction of travel (Par.  43, combination of forward throttle and brakes used to apply torque to wheels 134)
Regarding claim 9, Erhart discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Erhart discloses a device (Par. 30, electric motor 130) adapted to apply a torque to the second wheel wherein the control module is configured to control the torque applied by the device to the second wheel (Par. 31, adjust motor torque applied to wheels) and while Erhart does not explicitly disclose the monitored vehicle pitch angle so as to accelerate the vehicle while maintaining the vehicle pitch angle within a range of acute angles, as seen by Fig. 2 and Par. 31, 33 of Erhart, Erhart discloses using motor torque to control a pitch angle would be fully capable of maintaining the vehicle pitch angle, thereby inherently maintaining the center of mass of the vehicle horizontally offset and "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 (II)
	Therefore, it would have been obvious to modify Erhart to raise the second wheel to provide the feature of a desired operation of the remote controlled vehicle. 
Regarding claim 10, Erhart discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Erhart discloses the vehicle further comprises a third wheel (Fig. 5, vehicle has four wheels, therefore has third wheel)
Regarding claim 11, Erhart discloses the claimed invention substantially as claimed, as set forth above in claim 10. 
Erhart discloses applying torque to the wheels (Par. 31, adjust motor torque applied to wheels) and while does not explicitly disclose apply a torque to the third wheel accordingly when a torque is applied to the first wheel, would be fully capable of providing torque to the third and first wheel simultaneously and "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 (II)
Regarding claim 12, Erhart discloses the claimed invention substantially as claimed, as set forth above in claim 10. 
Erhart discloses the vehicle further comprises a fourth wheel (Fig. 5, vehicle has four wheels, therefore has fourth wheel)
Regarding claim 13, Erhart discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Erhart discloses wherein the sensor comprises an orientation sensor and a rotation sensor (Par. 31-32, accelerometers and 3D gyro sensors act as orientation and rotation sensors, respetively)
Regarding claim 14, Erhart discloses the claimed invention substantially as claimed, as set forth above in claim 13. 
Erhart discloses the orientation sensor comprises an accelerometer configured to monitor the orientation of the vehicle with respect to the direction of acceleration due to gravity (Par. 31-32, accelerometers)
Regarding claim 15, Erhart discloses the claimed invention substantially as claimed, as set forth above in claim 13. 
Erhart discloses the rotation sensor comprises a gyroscopic sensor (Par. 31-32, 3D gyro sensors act as rotation sensor)
Regarding claim 17, Erhart discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Erhart discloses an acute angle (see Fig. 2) and while Erhart does not explicitly disclose the range of acute angles is 30°-70°, this would be a matter of optimum range and the court found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05.
Regarding claim 19, Erhart discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Erhart discloses control module (Par. 30, electronic speed control) and while Erhart does not explicitly disclose configured to maintain the vehicle pitch angle at a substantially constant acute angle while accelerating the vehicle., as seen by Fig. 2 and Par. 31, 33 of Erhart, Erhart discloses using motor torque to control a pitch angle would be fully capable of maintaining the vehicle pitch angle by adjusting the applied torque and "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 (II)
	Therefore, it would have been obvious to modify Erhart to raise the second wheel to provide the feature of a desired operation of the remote controlled vehicle. 
Regarding claim 21, Erhart discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Erhart discloses adapted to allow the vehicle to be steered (Par. 35, attitude of vehicle can be controlled by steering and accelerating of the wheels) while the vehicle pitch angle is maintained within a range of acute angles.


Regarding claim 22, Erhart discloses receive data comprising a monitored pitch angle of a remote-control vehicle (Par. 31, 33, gyroscope sensor determines pitch angle); 
send a control signal to a device of the remote-control vehicle to control the torque (Par. 31, adjust motor torque applied to wheels) applied by the device to a first wheel of the remote-control vehicle in accordance with the monitored vehicle pitch angle and while Erhart does not explicitly disclose a computer readable storage medium configured to store computer executable code that when executed by a computer, so as to accelerate the vehicle while maintaining the vehicle pitch angle within a range of acute angles, it is noted this is a matter automating a means to replace a manual function to accomplish the same result (see MPEP 2114 (IV) “broadly claiming an automated means to replace a manual function to accomplish the same result does not distinguish over the prior art. See Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1161, 82 USPQ2d 1687, 1691 (Fed. Cir. 2007) ("Accommodating a prior art mechanical device that accomplishes [a desired] goal to modern electronics would have been reasonably obvious to one of ordinary skill in designing children’s learning devices. Applying modern electronics to older mechanical devices has been commonplace in recent years."); In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)”)
Regarding claim 23, Erhart discloses receive data comprising a monitored pitch angle of a remote-control vehicle (Par. 31, 33, gyroscope sensor determines pitch angle); 
send a control signal to a device of the remote-control vehicle to control the torque (Par. 31, adjust motor torque applied to wheels) applied by the device to a first wheel of the remote-control vehicle in accordance with the monitored vehicle pitch angle and while Erhart does not explicitly disclose A computer-implemented method, so as to accelerate the vehicle while maintaining the vehicle pitch angle within a range of acute angles, it is noted this is a matter automating a means to replace a manual function to accomplish the same result (see MPEP 2114 (IV) “broadly claiming an automated means to replace a manual function to accomplish the same result does not distinguish over the prior art. See Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1161, 82 USPQ2d 1687, 1691 (Fed. Cir. 2007) ("Accommodating a prior art mechanical device that accomplishes [a desired] goal to modern electronics would have been reasonably obvious to one of ordinary skill in designing children’s learning devices. Applying modern electronics to older mechanical devices has been commonplace in recent years."); In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)”)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 20140051327 to O’Conner discloses a Wheelie toy vehicle, 3650067 to Greenwood discloses a gyroscope stabilizing toy vehicle, 20080268744 to Jones discloses another toy vehicle with wheelie capabilities.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194. The examiner can normally be reached M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RKP/
/JOHN E SIMMS JR/               Primary Examiner, Art Unit 3711